940 F.2d 660
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bobby Ray HOWELL, Plaintiff-Appellant,v.Sheriff Tom PYRTUM, Defendant-Appellee.
No. 91-5517.
United States Court of Appeals, Sixth Circuit.
Aug. 6, 1991.

1
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and HARVEY, Senior District Judge*.

ORDER

2
This matter is before the court upon consideration of the appellant's response to this court's May 13, 1991, order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.  He states that he believed he had 90 days in which to appeal.  Appellant has also filed a motion for appointment of counsel.


3
It appears from the record that the final order was entered March 11, 1991.  The notice of appeal filed on April 22, 1991, was twelve days late.  Fed.R.App.P. 4(a) and 26(a).


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam);  McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


5
Accordingly, it is ORDERED that the motion for appointment of counsel be denied and the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 8(a), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation